                                                 1

                                                 2

                                                 3

                                                 4

                                                 5

                                                 6

                                                 7

                                                 8
                                                                               UNITED STATES DISTRICT COURT
                                                 9
                                                                              EASTERN DISTRICT OF CALIFORNIA
                                                10

                                                11
MCDERMOTT WILL & EMERY LLP




                                                     HEATHER POPEJOY on behalf of herself        CASE NO. 1:19-cv-01777-AWI-BAM
                                                     and others similarly situated,
                                                12                                               Honorable Barbara A. McAuliffe
                             ATTORNEYS AT LAW
                               LOS ANGELES




                                                                    PLAINTIFF,                   Courtroom 8
                                                13
                                                            v.                                   ORDER RE: JOINT STIPULATION IN
                                                14                                               SUPPORT OF CONTINUING
                                                     CIRCLE K STORES, INC., a Delaware           SCHEDULING CONFERENCE
                                                15   Corporation; and DOES 1 to 10, Inclusive.
                                                16                  DEFENDANT.                   Scheduling Conf. March 25, 2020
                                                                                                 Time:    8:30 A.M.
                                                17
                                                                                                 Complaint Filed: November 13, 2019
                                                18

                                                19
                                                20

                                                21

                                                22

                                                23

                                                24

                                                25

                                                26
                                                27

                                                28
                                                     ORDER RE: JOINT STIPULATION IN SUPPORT OF CONTINUING SCHEDULING
                                                     CONFERENCE
                                                     CASE NO. 1:19-cv-01777-AWI-BAM
                                                 1                                                ORDER

                                                 2          Having considered Defendant Circle K Stores Inc.’s (“Defendant”) and Plaintiff Heather

                                                 3   Popejoy’s (“Plaintiff”) (collectively, the “Parties”) Joint Stipulation In Support of Continuing

                                                 4   Scheduling Conference, the Court hereby grants this Joint Stipulation. The Scheduling Conference

                                                 5   of March 25, 2020 is hereby continued to May 12, 2020, at 9:30 AM in Courtroom 8 (BAM) before

                                                 6   Magistrate Judge Barbara A. McAuliffe and the deadline for the Parties to submit a Rule 26(f)

                                                 7   Joint Report is also continued to one (1) week prior to the new Scheduling Conference date. The

                                                 8   parties are encouraged to appear at the conference by telephone with each party using the following

                                                 9   dial-in number and access code: dial-in number 1-877-411-9748; access code 3219139.
                                                10   IT IS SO ORDERED.
                                                11
MCDERMOTT WILL & EMERY LLP




                                                        Dated:    March 9, 2020                             /s/ Barbara   A. McAuliffe           _
                                                12
                             ATTORNEYS AT LAW




                                                                                                      UNITED STATES MAGISTRATE JUDGE
                               LOS ANGELES




                                                13

                                                14

                                                15

                                                16

                                                17

                                                18

                                                19
                                                20

                                                21

                                                22

                                                23

                                                24

                                                25

                                                26
                                                27

                                                28                                      -1-
                                                      [PROPOSED] ORDER RE: JOINT STIPULATION IN SUPPORT OF CONTINUING
                                                      SCHEDULING CONFERENCE
                                                      CASE NO. 1:19-cv-01777-AWI-BAM
